Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner notes entry of the following:
Amended claims filed 7/2/2021
Applicant arguments filed 7/2/2021
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “specifying in an instruction that an operand register for a selected operand retain an input value used by a previous instruction according to an indication of a value defined in an operand specifier field of an operand specifier code in a given instruction format of the ISA”. It is not clear what the “according to” is referring to. It is not clear whether the specifying is according to the indication or the retaining is according to the indication. It is also not clear what “operand specifier field of an operand specifier code in a given instruction format” means. From the specification paragraph 20, a value of an operand specifier field is an example of a new operand specifier code. For the purposes of prior art examination, Examiner is interpreting as the retaining according to an indication of a value defined in an operand specifier field in a given instruction format of the ISA. Claims 8 and 15 are rejected for the same reason. Dependent claims are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramchandran (US 2004/0168044 A1), Haber et al (US 2019/0004801 A1, herein Haber) and Aono et al (US 5,299,320, herein Aono).

Regarding Claim 1, Ramchandran teaches a method for reusing an operand in an instruction set architecture (ISA) by one or more processors in a computing environment, the method comprising: 
specifying (Paragraph 56) that an operand register for a selected operand retain an input value used by a previous instruction (Paragraph 58, 65, 52 etc.) according to an indication of a value (Paragraph 56, signal indicating the value as the indication), wherein the value indicates prior to a first processor cycle during which the instruction is performed (Fig. 1B, Paragraph 15, Paragraph 67), to reuse the input value used by the previous instruction (Fig. 2A-2, Paragraph 53), and 
reusing the input value in the operand register by the instruction (Paragraph 53, 63-65, 55, 58).
Ramchandran, however, does not explicitly teach that the specifying is in the instruction itself and that the value is defined in an operand specifier field in a given instruction format of the ISA. Ramchandran also does not teach that the value indicates to an operand multiplexer to reuse the input value, and wherein upon receiving the indication, the operand multiplexer returns the input value used by the previous instruction to the operand register for use in the instruction.

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Ramchandran and Haber before them, to implement the control field and the 3-bit field designating operation type in the instruction. This would result in the specifying being in the instruction. This would also result in the value being defined in an operand specifier field in a given instruction format of the ISA. 
One of ordinary skill in the art would be motivated to do so as the control and the 3-bit field could then be fetched together for execution of an operation. Specifying the value in an operand field allows for change of the value for different instructions (Haber Paragraph 117). 
The combination thus far still does not teach that the value indicates to an operand multiplexer to reuse the input value used by the previous instruction, and wherein upon receiving the indication, the operand multiplexer returns the input value of the operand data used by the previous instruction to the operand register for use in the instruction.
Ramchandran teaches that the pipeline register can get one of different values and can also hold an input value of the operand data used by the previous instruction (Paragraphs 53, 64-66 etc.). Aono teaches that a register can get one of different values The register can also hold data by the output of the register being routed to a multiplexer and controlling the multiplexer to select the output of the register (Fig. 3, 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Ramchandran, Haber and Aono before them, to implement the multiplexer with its output going to the pipeline register. The pipeline register would hold the input value by the output of the register being routed to the multiplexer. This would result in the value indicating, to an operand multiplexer to reuse the input value used by the previous instruction, and wherein upon receiving the indication, the operand multiplexer returns the input value used by the previous instruction to the operand register for use in the instruction. 
One of ordinary skill in the art would be motivated to do so as using a multiplexor allows for implementing many combinational circuits, reduces the number of wires used and simplifies logic design.

Regarding Claim 2, Ramchandran, Haber and Aono teach the method of claim 1, further including defining, in the instruction, behavior of a selected opcode to have an implicit operand, wherein the implicit operand implicitly uses the input value used by the previous instruction (Ramchandran Paragraph 63, the 3-bit field designates the operation to be performed, by defining with the control field that the operand is to hold previous value, the operand is not explicit as it is when the MSB is 1 in table VI. When the MSB is 1, the operands are explicitly specified as being loaded from a particular data path. When the MSB is 0, the operands are not explicitly specified but rather understood based on bits [5:3]. When the MSB is 0, it is not clear whether the operand 

Regarding Claim 8, Ramchandran teaches a system for reusing an operand in an instruction set architecture (ISA) in a computing environment comprising;
one or more computers with a processor (Fig. 2), the processor to: 
specify (Paragraph 56) that an operand register for a selected operand retain an input value used by a previous instruction (Paragraph 58, 65, 52 etc.) according to an indication of a value (Paragraph 56, signal indicating the value as the indication), wherein the value indicates prior to a first processor cycle during which the instruction is performed (Fig. 1B, Paragraph 15, Paragraph 67), to reuse the input value used by the previous instruction (Fig. 2A-2, Paragraph 53), and 
reusing the input value in the operand register by the instruction (Paragraph 53, 63-65, 55, 58).
Ramchandran, however, does not explicitly teach that the specifying is in the instruction itself and that the value is defined in an operand specified field of in a given instruction format of the ISA. Ramchandran also does not teach that value indicates to an operand multiplexer to reuse the input value, and wherein upon receiving the indication, the operand multiplexer returns the input value used by the previous instruction to the operand register for use in the instruction. Ramchandran does not explicitly teach that the one or more computer are with executable instructions, that when executed by the processor of the one or more computers, cause the processor to perform the aforementioned functions.

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Ramchandran and Haber before them, to implement the control field and the 3-bit field designating operation type in the instruction. This would result in the specifying being in the instruction. This would also result in the value being defined in an operand specifier field in a given instruction format of the ISA. 
One of ordinary skill in the art would be motivated to do so as the control and the 3-bit field could then be fetched together for execution of an operation. Specifying the value in an operand field allows for change of the value for different instructions (Haber Paragraph 117)
The combination thus far still does not teach that the indication is to an operand multiplexer to reuse the input value of the operand data used by the previous instruction, and wherein upon receiving the indication, the operand multiplexer returns the input value of the operand data used by the previous instruction to the operand register for use in the instruction. The combination thus far does not explicitly teach that the one or more computer are with executable instructions, that when executed by the processor of the one or more computers, cause the processor to perform the aforementioned functions.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Ramchandran, Haber and Aono before them, to implement the multiplexer with its output going to the pipeline register. The pipeline register would hold the input value by the output of the register being routed to the multiplexer. This would result in the value indicating to an operand multiplexer to reuse the input value used by the previous instruction, and wherein upon receiving the indication, the operand multiplexer returns the input value used by the previous instruction to the operand register for use in the instruction. 
One of ordinary skill in the art would be motivated to do so as using a multiplexor allows for implementing many combinational circuits, reduces the number of wires used and simplifies logic design.
The combination thus far does not explicitly teach that the one or more computer are with executable instructions, that when executed by the processor of the one or more computers, cause the processor to perform the aforementioned functions.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Ramchandran, Haber and Aono before them, to implement the computer with executable instructions, that when executed by the processor would cause the processor to perform the aforementioned functions.
One of ordinary skill in the art would be motivated to do as implementing functionality by software allows it to be changed easily by merely changing the code. 

Claims 9 is a system claim corresponding to method claim 2. Claim 9 is rejected for the same reasons as claim 2.

Regarding Claim 15, Ramchandran teaches reusing an operand in an instruction set architecture (ISA) in a computing environment and a processor to: 
specify (Paragraph 56) that an operand register for a selected operand retain an input value used by a previous instruction (Paragraph 58, 65, 52 etc.) according to an indication of a value (Paragraph 56, signal indicating the value as the indication), wherein the value indicates prior to a first processor cycle during which the instruction is performed (Fig. 1B, Paragraph 15, Paragraph 67), to reuse the input value of the operand data used by the previous instruction (Fig. 2A-2, Paragraph 53), and 
reuse the operand data in the operand register by the instruction (Paragraph 53, 63-65, 55, 58).

Ramchandran teaches a 7-bit control field and a 3-bit field to designate operation type (Paragraph 63). Haber teaches an instruction with control information and operation type, the instruction including a value in an operand specifier field in a given instruction format of an instruction set architecture (Paragraphs 115, 209, 292).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Ramchandran and Haber before them, to implement the control field and the 3-bit field designating operation type in the instruction. This would result in the specifying being in the instruction. This would also result in the value being defined in an operand specifier field in a given instruction format of the ISA. 
One of ordinary skill in the art would be motivated to do so as the control and the 3-bit field could then be fetched together for execution of an operation. Specifying the 
The combination thus far still does not teach that the value indicates to an operand multiplexer to reuse the input value of the operand data used by the previous instruction, and wherein upon receiving the indication, the operand multiplexer returns the input value used by the previous instruction to the operand register for use in the instruction. The combination does not explicitly teach a non-transitory computer-readable storage medium having computer-readable program code stored therein for reusing the operand, the computer-readable program code portions comprising executable instructions, that when executed by a processor, cause the processor to perform the aforementioned functions.
Ramchandran teaches that the pipeline register can get one of different values and can also hold an input value of the operand data used by the previous instruction (Paragraphs 53, 64-66 etc.). Aono teaches that a register can get one of different values The register can also hold data by the output of the register being routed to a multiplexer and controlling the multiplexer to select the output of the register (Fig. 3, Column 3 lines 5-8 ‘said second multiplexer…’, Column 7 lines 25-28 ‘the vector instruction…’).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Ramchandran, Haber and Aono before them, to implement the multiplexer with its output going to the pipeline register. The pipeline register would hold the input value by the output of the register being routed to the multiplexer. This would result in the value indicating to an operand multiplexer to 
One of ordinary skill in the art would be motivated to do so as using a multiplexor allows for implementing many combinational circuits, reduces the number of wires used and simplifies logic design.
The combination does not explicitly teach a non-transitory computer-readable storage medium having computer-readable program code stored therein for reusing the operand, the computer-readable program code portions comprising executable instructions, that when executed by a processor, cause the processor to perform the aforementioned functions.
Haber teaches a non-transitory computer-readable storage medium having computer-readable program code stored therein, the computer-readable program code portions comprising executable instructions, that when executed by a processor, cause the processor to perform functions (Paragraphs 348, 449)
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Ramchandran, Haber and Aono before them, to implement a non-transitory computer-readable storage medium having computer-readable program code stored therein, the computer-readable program code portions comprising executable instructions, that when executed by a processor, cause the processor to perform the aforementioned functions.


Claims 16 is a computer readable medium claim corresponding to method claim 2. Claim 9 is rejected for the same reasons as claim 2.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramchandran, Haber and Aono as applied to claims 1, 8 and 15 above, and further in view of Takamura et al (Reducing access count to register-files through operand reuse, herein Takamura).

Regarding Claim 3, Ramchandran, Haber and Aono teach the method of claim 1.
The combination does not explicitly teach that the method further includes retaining the input value in the operand register by one or more subsequent instructions.
Takamura teaches multiple instructions using the same operand (Page 114). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Ramchandran, Haber, Aono and Takamura before them, to have instructions having the same operand value being used with the same operand register. This would result in the method further including retaining the input value in the operand register by one or more subsequent instructions. This would merely be the simple substitution of one known element (an instruction operand for one or more subsequent instructions) for another (the same operand value as a previous KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Regarding Claim 4, Ramchandran, Haber and Aono teach the method of claim 1.
The combination does not explicitly teach that the method further includes reusing the input value in the operand register as indicated by the value in the operand specifier field in one or more of a plurality of Instructions, wherein the input value is a previous value loaded in the operand register by a previous instruction.
Takamura teaches multiple instructions using the same operand (Page 114). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Ramchandran, Haber, Aono and Takamura before them, to have instructions having the same operand value being used with the same operand register. This would result in the method further including reusing the input value in the operand register as indicated by the value in the operand specifier field in one or more of a plurality of Instructions, wherein the input value is a previous value loaded in the operand register by a previous instruction (Ramchandran Paragraph 63-65, 53). This would merely be the simple substitution of one known element (an instruction operand for one or more of a plurality of instructions) for another (the same operand value as a previous instruction for the same operand register) to obtain predictable results (See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 

Claims 10 is a system claim corresponding to method claim 3. Claim 10 is rejected for the same reasons as claim 3.
Claims 11 is a system claim corresponding to method claim 4. Claim 11 is rejected for the same reasons as claim 4.
Claims 17 is a computer readable medium claim corresponding to method claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claims 18 is a computer readable medium claim corresponding to method claim 4. Claim 18 is rejected for the same reasons as claim 4.
Response to Arguments
The Applicant’s arguments, filed 7/2/2021, have been fully considered.
The Applicant argues, on page 10, that the references do not teach “specifying in an instruction that an operand register for a selected operand retain an input value used by a previous instruction according to an indication of a value defined in an operand specifier field of an operand specifier code in a given instruction format of the ISA”. The Applicant explains that a new value is defined in a specifier field in the opcode of the instruction which instructs the register to retain its previous value. However, the claim does not require a new value to be defined in a specifier field in the opcode of the instruction. It is not clear what an operand specifier field of an operand specifier code means. The Applicant, on page 10, also cites the specification paragraph 20 and argues the references do not disclose the definition of “a new operand specifier code (e.g. a value of an operand specifier field in that instruction format) for an operand means the operand register for that operand may hold its present value” for a given ISA format. However, the claim recites “operand specifier field of an operand specifier code 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JYOTI MEHTA/
Primary Examiner, Art Unit 2182